UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-7192



MAURICE HAWKINS,

                                               Plaintiff - Appellant,

          versus


J. JOHNSON,

                                                Defendant - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, District Judge.
(CA-04-360-7)


Submitted:    December 8, 2004             Decided:   February 8, 2005


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Maurice Hawkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Maurice   Hawkins   appeals   the   district   court’s   order

dismissing without prejudice his action filed under 42 U.S.C.

§ 1983 (2000), for failure to state a claim upon which relief may

be granted.    Because the dismissal was without prejudice, we

dismiss the appeal for lack of jurisdiction because the order is

not a final, appealable order.     See Domino Sugar Corp. v. Sugar

Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                             DISMISSED




                                - 2 -